DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 07/03/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Maintained Claim Rejections - 35 USC § 112

Claims 9, 13, 14 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 13, 14 are unclear over the recitation of limitations related to “a nucleic acid molecule comprising a nucleotide sequence, wherein the nucleotide sequence of the nucleic acid molecule consists of 25 nucleotides up to about 50 nucleotides” and the limitation requiring that “the nucleic acid molecule is linked to a vector or comprises a heterologous label”.  The limitations are unclear because the term “consists of” (i.e.:  the closed transitional phrase) in regard to “the nucleotide sequence of the nucleic acid molecule” would appear to require that no additional nucleotides can be included in addition to recited “25 nucleotides up to about 50 nucleotides”.  But claim 9 requires that the claimed nucleic” is linked to a vector or comprises a heterologous label”, where a vector requires addition nucleotides, and a “heterologous label” in light of the teachings of the specification particularly encompasses additional nucleotides.  It is unclear how the phrase is intended to limit the totality of nucleotides required by, or allowed by, the claim.  
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as maintained above.  Applicants’ arguments (p.5-6 of the Remarks of 07/03/2022) have been considered but are not persuasive to withdrawn the rejection as maintained above.  Applicants have argued that the claimed nucleic acid molecule comprises the recited nucleic acid sequence.  The Examiner maintains that the combining of the transitional terms “comprising” (i.e.:  open to the inclusion of additional elements) and “consisting of” (i.e.:  closed, and excluding any additional elements) in the context of the claimed subject matter make it unclear as to what is and is not allowed to be encompassed by the claimed nucleic acid molecule.  This is particularly the case where the claims are directed to a nucleic acid molecule.  The molecule is the entirety of nucleotides joined by phosphodiester bonds, but this concept is made unclear where additional elements that are also nucleotides (i.e.:  a vector; a heterologous label as consistent with the teachings of the specification) are also added.  Thus claiming a nucleic acid molecule that, for example consists of 25 nucleotides, but is “linked to a vector”, make is unclear what part of the resulting “vector” is not a “nucleic acid molecule”.  It is further unclear how any other parts of the molecule (i.e.:  the vector or heterologous label) are intended to be included or excluded in the hybridization characteristics as recited in the claims.  For example, does a BAC or YAC vector comprising genomic DNA that includes the variation of the claims (i.e.:  a T added at 12,666 od SEQ ID NO:  2) meet the limitations of the claims?  The relevant portion of the genomic fragment is a “nucleic acid molecule”, and the BAC or YAC as a whole is a “vector”.

Claims 20-25 are unclear over recitation of the “comprising from about 5 nucleotides up to about 50 nucleotides”, as recited in claim 20.  The phrase is unclear because the term “comprising” is an open transitional term that may include any unnamed additional elements.  For example, a nucleic acid molecule “comprising” 50 nucleotides may be a nucleic acid that is 1,000 bases in length because a nucleic acid that is 1,000 bases in length comprises (e.g.:  includes) 25 nucleotides.  But where the claims recite the term “up to” the phrase appears to place some upper length limitation (i.e.:  the broad, variable endpoint of “about 50 nucleotides”) on the recited range.  Thus the apparent open “comprising” of the nucleic acids of the claims appears to be controverted by the recitation of a range as set forth in the claims, and the metes and bound of what is intended to be encompassed by the claims is unclear.  It is unclear of the recited range (i.e.:  from about 25 nucleotides up to about 50 nucleotides) is the total length of the nucleic acids encompassed by the claims, or a range of minimal lengths of the claimed nucleic acids. 
Response to Remarks
Applicants have traversed the rejection of claims as unclear over the recited ranges.  Applicants’ arguments (p.6 of the Remarks of 07/03/2022) have been considered but are not persuasive to withdraw the rejection.  Applicants have argued that “the length of the nucleic acid molecule is “from about 5 to about 50 nucleotides” ”.  But the Examiner maintains that were the claims are directed to a molecule “comprising” (i.e.: open to the inclusion of any other elements) these elements, it is entirely unclear if the nucleic acid molecules that are as a whole longer than 50 nucleotides are encompassed by the claims.  The phrase “up to” appears to set an upper limit, but “comprising” indicates a molecule without such a limit.  This aspect of the claims is further unclear where the “heterologous label” of the claims may itself be additional nucleotides (see for example page 48 of the specification), and if so are these included in any limit on the length of the nucleic acid molecule?  

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 9, 13, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 5 of the Office Action of 02/04/2022 is withdrawn in light of the amendments to the claims.  Where the claims are amended to indicated the functionality of the hybridization of the claimed nucleic acid molecule (i.e.:  hybridizes to a variant with a T at 12,666 as provided in SEQ ID NO:  2 to a greater degree than to a wild-type sequence) the limitation requires that the claimed sequence includes the T at 12,666 in the context of SEQ ID NO:  2, or the complement thereof).

Maintained Claim Rejections - 35 USC § 112
Modified as Necessitated by Claim Amendments

Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21 are unclear over the limitation related to a target to which a claimed nucleic acid molecule is hybridized as:  
a variant HSD17B13 gene having a thymine at a position corresponding to position 12666 of SEQ ID NO:2, or to the complement thereof to a detectably greater degree that to the corresponding wild-type HSD17B13 gene

because the limitation related to a difference in degree of hybridization (i.e.:  a functionality) is not consonant with the limitation which is addressing a structure of a target to which the claimed nucleic acid molecule is hybridized.  A particular molecule, as the claims are directed to, can be hybridized to a target, but it is either hybridized to that target or it is not (when considering the structure).  It is not logical to address the actual hybridized structure, as is recited in the claim, a some comparison to some other target which is not in fact required by the claim.

Maintained Claim Rejections - 35 USC § 103
Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by ss557289122 (2012).  
Relevant to the instantly rejected claims, ss557289122 teaches an insertion deletion polymorphism in the human genome.  The database entry for ss557289122 includes a 51 base sequence (when including the inserted nucleobase) that is identical to the reverse complement of positions 12691-12641 of SEQ ID NO: 2.  The reference teaches that the sequence is obtained from human genomic DNA from chromosome 4, because human genomic DNA is double stranded DNA, the reference meets the limitations of the rejected claims.
The database entry for ss557289122 does not explicitly teach a nucleic acid molecule comprising from about 5 nucleotides up to about 50 nucleotides, fused or linked to a heterologous label, and hybridized to the relevant HSD17B13 gene.  But the detection of know SNPs using labeled nucleic acids that are hybridized to the target gene was known in the prior art.  
Rao et al (2003) teaches the detection of SNPs in genomic DNA using probes including probes that include heterologous labels that are fluorophores and quenchers (e.g.:  Figure 1).  Rao et al does not explicitly state that the labeled nucleic acid comprises from about 5 nucleotides up to about 50 nucleotides, but the reference does provide (p.2 – model system) that the ApoE 158 upstream and probe oligonucleotides were previously described by Stevens et al (2001) which teaches labeled probes of lengths that meet the limitations of the claims (e.g.:  Table 1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have detected the SNP taught by the database entry for ss557289122 using the type of reagents taught by Rao et al (i.e.:  a labeled nucleic acid comprising from about 5 nucleotides up to about 50 nucleotides hybridized to the target gene region).  The skilled artisan would have been motivated to create and use the reagents of Rao et al, thus creating the hybridized nucleic acid of the rejected claims, based on the expressed teachings of Rao et al that SNP detection using the reagents offer a simple and specific method for genotyping SNPs without prior PCR amplification of the genomic DNA target, and that the possibility for reading large numbers of replicates make the such analyses and attractive possibility for SNP-genotyping methodology.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as rendered obvious by the cited prior art.  Applicants have argued that the motivation to create reagents with the required structures provided by the Examiner is “so vague as to amount to a statement that the combination would have been well within the ordinary skill of the art”.  This argument is not persuasive.  The detection of the relevant genomic content, and thus the nucleic acid sequences/structures of the rejected claims, are codified in the prior art; the rejection does not need motivation for the detection of the required variant because the variant is in fact detected in the disclosure that is the database entry for ss557289122.  The examiner maintains that once the structure of the required variation is disclosed in the prior art, the relevant question is whether or not there is motivation to create the reagents that meet the limitations of the claims.  In this regard it is clear that Rao et al provides sufficient teachings, and proper motivation, to create reagents, which in combination with the teachings of the database entry for ss557289122, arrive at the nucleic acids of the claims.
The Remarks further argue that Applicant was the first to disclose that a variation in HSD17B13 is associated with reduced transaminase levels and reduced risk of chronic liver diseases.  However, such an argument is not commensurate in scope with the requirements of the claims.  The rejected claims are directed only to nucleic acids, not to any methods of chronic liver disease detection or analysis.  And while Applicants disclosure may provide a particular use for the claimed nucleic acids, such a use is neither require by the claims, not required to properly render the claims products obvious in view of the cited prior art.  Nonetheless is relevant to point out that even in the absence of any known association between a mutation and a phenotype, creating reagents to detect known mutations was accepted in the prior art; for example, Mullis (1987) (US Patent 4,683,202 at col. 15) teaches detection of polymorphisms which may not be associated with any pathological state.  
 
Conclusion
Claims 9, 13, 14 and 20-25 are rejected.
Claims 5, 7 and 8 are allowed for the reasons of record as set forth on page 12 of the Office Action of 12/03/2020.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634